Citation Nr: 1718128	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS) with alcohol abuse.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) on a schedular basis.

3.  Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Jonathan B. Kelly, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for anxiety disorder NOS with alcohol abuse and assigned a 10 percent rating, effective January 12, 2011.

In April 2013, the RO increased the evaluation for anxiety disorder NOS with alcohol abuse to 30 percent, effective January 12, 2011; and denied entitlement to a TDIU.  The issue of a higher initial rating for anxiety disorder NOS remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2014 and April 2015, the Board remanded the issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's April 2015 remand instructions by sending the Veteran a May 2015 letter requesting the names and addresses of all health care providers who provided treatment for a mental health disorder, securing updated relevant VA treatment records, scheduling a July 2015 VA examination to evaluate the Veteran's anxiety disorder NOS, and readjudicating the issues in an October 2015 Supplemental Statement of the Case (SSOC).  The case has since returned for further appellate consideration.

The issue of a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, for the entirety of the appeal period, his service-connected anxiety disorder NOS with alcohol abuse has been most appropriately characterized by occupational and social impairment with reduced reliability and productivity.

2.  For the entirety of the appeal period, the schedular criteria for a TDIU are not met.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but no higher, for anxiety disorder NOS with alcohol abuse have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9413 (2016).

2.  The criteria for a TDIU have not been met on a schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dingess/Hartman, supra.

Regarding the TDIU claim, VA sent a letter to the Veteran in November 2011 with the necessary information.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent several VA examinations during the appeal period in June 2011, April 2014, and July 2015.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Initial Rating Claim for Anxiety Disorder NOS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's anxiety disorder NOS is currently evaluated as 30 percent disabling, effective January 12, 2011, under 38 C.F.R. § 4.130, Diagnostic Code 9413.  This Diagnostic Code is governed by a General Rating Formula for Mental Disorders, which provides for the following rating criteria:

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in January 2014; therefore, the claim is governed by DSM-IV.  As such, the GAF scores assigned remain relevant for consideration in this appeal.  Parenthetically, the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at 47.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

Turning now to the relevant evidence in this case, in his October 2011 Notice of Disagreement, the Veteran contended that the severity of his psychiatric disorder warranted a rating of at least 70 percent.

A January 2011 letter from L.G., a private licensed psychological associate, and co-signed by A.F., Ph.D., reflects a diagnosis of posttraumatic stress disorder (PTSD), chronic, severe, based on the DSM-IV criteria, with a GAF score of 38.  The Veteran reported numerous PTSD symptoms including intrusive thoughts, traumatic nightmares, avoidance of conversations about military service, estrangement and detachment from others, social isolation, sleep deprivation, irritability and angry outbursts, hypervigilance, and exaggerated startle response.  He stated that he always slept close to the door with multiple knives on a counter nearby, avoided crowds, and positioned himself with his back to the wall when in public as he could not tolerate having anyone behind him.  He reported that he did not socialize even with family members, that people had told him that he was mean, and had problems with concentration and short term memory.  L.G. found that the Veteran was dressed normally and oriented to time, place, and person; and had dysphoric mood, restricted affect, limited judgment and insight, and no current suicidal or homicidal ideation.  She then opined that the Veteran was totally and permanently disabled as the symptoms significantly interfered in his social and professional life.  Specifically, she stated that he was severely limited in his ability to initiate or sustain work relationships because of his irritability and hyperarousal; that his concentration and memory problems prevented him from learning new tasks; and that he was limited in his ability to initiate or sustain social relationships because of his angry outbursts, hypervigilance, and isolating behavior.

A June 2011 VA examination report reflects that the Veteran reported no current treatment for a mental disorder.  He noted having a girlfriend of 10 to 20 years, with whom he lived for 15 years.  He also stated that he was easily angered and liked to be by himself a lot, but that he remained close to all his living siblings, talked to them regularly, and also spent time with his girlfriend's sister.  The Veteran had approximately eight to ten "associates," whom he did not consider friends because they "[got] on his nerves" and asked to borrow money.  He liked to fish twice a month, watch gospel programs on TV, and ride his bike every day.  On examination, the examiner found the Veteran to be clean; neatly groomed; appropriately dressed; cooperative; and oriented to person, time, and place.  The Veteran also had unremarkable psychomotor activity, speech, and thought process and content; appropriate affect; euthymic mood that was "pretty good" most days; sleep impairment where he slept only three hours a night and had trouble staying asleep; nightmares about Vietnam about two to three times a month; no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal ideation; fair impulse control with episodes of violence; and no problems with memory, thinking, or communicating.  The examiner diagnosed the Veteran with alcohol abuse and anxiety disorder, with a GAF score of 60 based on both diagnoses.  The VA staff psychologist opined that the Veteran's psychiatric symptoms were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  She explained that it was impossible to delineate the exact independent contributions of each disorder, but stated that, when working, the Veteran's alcohol abuse interfered with occupational functioning.  She also determined that the Veteran's social functioning was mild to moderately impaired by both alcohol abuse and anxiety disorder, and stated that she could not delineate the exact independent contributions without resorting to undue speculation.

In July 2011 and November 2011 letters, L.G. continued to note a current diagnosis of chronic, severe PTSD with a GAF score of 38.  She stated that the Veteran continued to suffer significant distress in all areas of life due to his PTSD symptoms.  The Veteran reported impaired sleep, recent nightmares and intrusive thoughts about Vietnam, social isolation to avoid confrontations, that he got up and checked locks due to noises he thought he heard at night, seeing shadows, that he carried six knives with him at all times, problems with memory and concentration, and increased hypervigilance.  He also did not talk about his military service; and avoided literature, movies, or TV about the military.  The Veteran's temper was so bad that he did not want to be around people as he was fearful that he would "go off on" someone, and he sometimes had to take some time to calm down after imagining that someone would come up behind him and knock him to the ground.  As such, L.G. considered the Veteran to be totally and permanently disabled.

VA treatment records from May 2012 to April 2014 reflect reports of occasional anxiety, sleep impairment, nightmares, good judgment, no depressive symptoms, good affect, being easily angered, and social isolation.  Mental examination revealed normal speech, full range and appropriate affect, linear and clear thought process, fair insight, and fair judgment.  The Veteran also noted strong support from his sister, girlfriend, and a friend.  He was assessed with anxiety/PTSD, insomnia, anxiety NOS, and severe alcohol use disorder.  Although he generally denied suicidal and homicidal ideation, in March 2014 the Veteran referred to thoughts of suicide about once every six months, and that he had homicidal ideations towards a specific person but would not actually kill him.

An April 2014 VA examination report by a VA licensed psychologist reflects a finding of malingering, as objective psychological testing results suggested significant exaggeration of the Veteran's symptoms.  Nevertheless, the VA examiner noted that the Veteran reported that he did not have many friends because he got angry a lot, ate and had cook outs with family members, and did not like crowds.  He stated that he woke up in the mornings, prayed, watched gospel programs, and read the Bible.  He also enjoyed riding his bike and fishing.  He noted that he spoke to people living in his apartment complex, denied problems or conflicts with others around his apartment, and visited his girlfriend of 15 years and her sister who lived close by.  He reported symptoms of anger, irritability, suicidal and homicidal ideation, and being depressed "all the time," which the examiner found to be inconsistent with the Veteran's treatment records.  The Veteran also denied concentration problems; reported "pretty good energy levels;" slept three to four hours on a good night with nightmares around four to five times a week; did not report or describe symptoms of panic attacks; felt jumpy and on edge all the time; and had memory problems such as remembering where he put his glasses, whether he took his medication, or forgetting to turn off the stove.

As part of the April 2014 VA examination, the Veteran' cousin, N.W., was interviewed.  He said that the Veteran could not stand to be around children, preferred to be alone, and kept knives on him at all times; and that the Veteran's girlfriend said she was scared of him.

VA treatment records from July 2014 to April 2015 reflect normal speech, logical thought process, full range of affect, neat dress, chronic disrupted sleep, and nightmares with occasional dream enactment.  His diagnoses included insomnia, anxiety NOS, alcohol dependence, and anxiety/PTSD.  The Veteran endorsed suicidal ideation at times, and general homicidal ideation with no intended victim.  By April 2015, he denied suicidal and homicidal ideations.

In June 2015, J.B., a private psychologist, completed a PTSD Disability Benefits Questionnaire (DBQ), which reflects diagnoses of PTSD and alcohol use disorder, in sustained remission.  The PTSD symptoms were found to include nightmares, sleep terrors, sleeping with knives under the pillow, chronic sleep difficulty, avoidance of crowds, social isolation and withdrawing from others, exaggerated responses to loud and unexpected noises, a history of violent behavior, avoidance of war footage on TV or the news, and hypervigilance.  J.B. noted that the Veteran had no current treatment, and found the Veteran's symptoms to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work-like setting, and suicidal ideation although he did not have thoughts of self-harm recently.  The private psychologist then opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

A July 2015 VA examination report by a VA neuropsychologist reflects that the Veteran was appropriately groomed; cooperative, but guarded; and oriented to person, place, and time.  He had speech grossly within normal limits; euthymic mood; normal and appropriate affect; logical, linear, and goal-directed thought processes; and unremarkable thought content.  He denied suicidal ideation, but endorsed passive, situation-specific homicidal or violent ideation, although he denied any active ideation or intent to harm others.  He also denied visual and auditory hallucinations and delusions, and was found to have no impaired judgment.  The examiner stated that the Veteran reported recurrent nightmares about two to three times a week; constant hypervigilance, which the Veteran contended generally forced him to suspect the motives and actions of others; insomnia, which the examiner noted was more common in association with depressed mood and not with significant anxiety; anger/irritability, which the Veteran claimed forced him to avoid social contact in general out of fear of being involved in interpersonal conflict; and passive homicidal ideation.  He had a girlfriend, attended large family reunions and holiday events, typically rode his bicycle about three to four miles a day, and generally stayed in for the rest of the day and watched TV alone in the evenings.  The VA clinical neuropsychologist opined that the evidence demonstrated clear and unmistakable evidence of psychiatric symptom amplification and/or malingering, which invalidated the examiner's ability to reasonably ascertain the Veteran's true and current cognitive and psychiatric symptoms presence, and the severity and functional impact of such.  Therefore, he rendered no diagnosis due to significant problems and discrepancies in the Veteran's psychiatric symptom self-report and endorsement.

VA treatment records from July 2015 and August 2016 reflect continued nightmares with occasional enactment, an assessment of PTSD, and findings of "OK" affect and slight anxiety.

In an April 2017 letter, J.B., the same private licensed psychologist who provided an earlier opinion, opined that he had no doubt that the Veteran had PTSD, based on the DSM-V criteria, which caused major disruption in his capacity to function.  He noted symptoms of depressed mood, anxiety, suspiciousness (hypervigilance), chronic sleep difficulty, and difficulty concentration (which impaired active memory).

As an initial matter, the evidence of record demonstrates diagnoses of service connected anxiety disorder NOS, as well as non service connected PTSD and alcohol abuse, in sustained remission.  When it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  According to the June 2011 VA examiner, it is impossible to delineate the individual contributions of each psychiatric diagnosis.  Therefore, the symptoms cannot be distinguished and must be considered as a whole in order to evaluate the Veteran's service-connected anxiety disorder, NOS.

The Board is charged with weighing the positive and negative evidence.  

Evidence against the claim for a higher rating includes evidence of symptom amplification and/or malingering as reflected on objective testing in 2014.  While the Veteran is competent to report psychiatric symptoms that he witnesses first-hand, his credibility is diminished given the findings of malingering.  In addition, the Veteran's reports having a relatively good relationship with his immediate family, which suggests that he has good social relationships.  

To the contrary, evidence in support of the claim for a higher rating includes a statement from L.G., a private psychologist, found that the Veteran was severely limited in his ability to initiate or sustain work relationships because of his irritability and hyperarousal, and that his concentration and memory problems prevented him from learning new tasks; she also assigned a GAF score of 38, which is consistent with impairment in reality testing.  Another private psychologist, J.B., opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent rating.  Other evidence of record also reflects symptoms of anger and irritability; sleep impairment and nightmares; exaggerated startle response; hypervigilance; restricted or flattened affect; limited judgment and insight; social isolation to avoid conflict; estrangement, and detachment from others.  The Veteran has reported sleeping close to a door with multiple knives nearby on a counter, checking locks due to noises he thought he heard at night, seeing shadows, and carrying six knives with him at all times.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

The record clearly shows discrepancies in the Veteran's psychiatric symptom self report and endorsement relative to the medical evidence.  Nonetheless, even considering the evidence of symptom amplification and/or malingering, the Board finds that the remaining evidence is, at the very least, in relative equipoise on the question of whether the Veteran's symptoms meet or approximate the criteria for a higher rating of 50 percent.  Thus, with resolution of any doubt in the Veteran's favor, the Board assigns a 50 percent rating for his service-connected psychiatric disability.

However, an even higher rating of 70 percent is not warranted, as the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There is no indication that his speech was ever intermittently illogical, obscure, or irrelevant; rather, he was found to have unremarkable speech rate and tone that were within normal limits. He also reported a depressed mood, but there is no indication that it was near-continuous such that it affected his ability to function independently.  Additionally, although he stated that he was irritable and angry, he did not indicate that he experienced unprovoked irritability with periods of violence.  There is no evidence of neglect of personal hygiene, as he has consistently been described as neatly groomed and appropriately dressed on examination.  The Veteran has, at times, reported general, passive suicidal and homicidal ideation, but he has not endorsed any intent or plan.  Further, there has been no evidence of any obsessional rituals which interfere with routine activities or spatial disorientation.  The Board concludes that the overall severity of the Veteran's psychiatric symptoms do not result in a level of occupational and social impairment that more closely approximates the criteria for a 70 percent rating.

In summary, the Board finds that the evidence in favor of an initial rating of 50 percent has attained the point of relative equipoise with the evidence against.  Accordingly, the Board finds that a rating of 50 percent, but no higher, is warranted for the Veteran's service-connected anxiety disorder NOS with alcohol abuse.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

As indicated, the evidence does not adequately differentiate the symptoms associated with the Veteran's service-connected anxiety disorder with alcohol abuse and his non service-connected PTSD.  Indeed, the Board is precluded from differentiating between symptoms attributable to his anxiety disorder and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, the Board finds that the Veteran's service-connected anxiety disorder encompasses all of his psychiatric symptoms, regardless of the specific diagnosis assigned to them in any particular record.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




III.  Claim for a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the schedular criteria for a TDIU have not been met.  Service connection is in effect only for anxiety disorder NOS with alcohol abuse (herein increased to 50 percent from January 12, 2011).

As the Veteran's combined disabilities do not meet the schedular rating requirement for a TDIU, the Board finds that entitlement to a TDIU on a schedular basis is not warranted.

ORDER

Entitlement to an initial rating of 50 percent, but no higher, for anxiety disorder not otherwise specified (NOS) with alcohol abuse is granted.

Entitlement to a TDIU on a schedular basis is denied.

	(CONTINUED ON NEXT PAGE)
REMAND

Pursuant to 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted to the Director, Compensation Service, for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose, 4 Vet. App. at 363.

In October 2011, the Veteran contended that PTSD prevented him from securing or following any substantially gainful occupation.  As stated above, all of his psychiatric symptoms are attributed to his service-connected anxiety disorder NOS with alcohol abuse as they cannot be distinguished among the different diagnoses.  Mittleider, 11 Vet. App. at 182.

The Veteran reported that he received treatment from January 2011, and worked full-time for 23 years from May 1986 to March 2009, when he retired, as a house man at a hotel.  However, he stated that the manager worked with him over the years to keep him employed.  The Veteran noted that he did not try to find other work due to his nerves.

VA Form 21-4192 confirmed that he worked at Holiday Inn from May 1986 to May 2009 as a house man, and that employment was terminated due to medical reasons.

A December 2010 lay statement from J.W., who was the Veteran's employer at the Holiday Inn, stated that others were "a bit afraid of" the Veteran and that the Veteran eventually became unwilling to work and would cut up his work uniform and work boots in order to avoid working.

In January 2011, L.G., a private psychological associate, stated that the Veteran's PTSD symptoms interfered significantly in his professional life, and that he was severely limited in his ability to initiate or sustain work relationships due to his irritability and hyperarousal.  She also stated that his concentration and memory problems prevented him from learning new tasks, and assigned a GAF score of 38.  L.G.'s July 2011 letter stated that she considered the Veteran to be totally and permanently disabled.

The June 2011 VA psychiatric examination noted a GAF score 60 and psychiatric symptoms that were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  However, the examiner stated that, when the Veteran was working full-time, his alcohol abuse interfered with his occupational functioning as he went to work intoxicated twice a month.

At the April 2014 VA examination, the Veteran reported that he occasionally got in trouble for cursing when he was working at the Holiday Inn, which his cousin corroborated.

In June 2015, J.B., a private psychologist, opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds that there is competent evidence of record that the Veteran's service-connected disability has rendered him unable to secure and maintain a substantially gainful occupation.  Therefore, referral for consideration of an extraschedular rating is necessary.

Accordingly, the claim of entitlement to a TDIU on an extraschedular basis is REMANDED for the following action:

Refer the case to the Director, Compensation Service, to determine whether an extraschedular TDIU is warranted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


